IN THE SUPREME COURT OF PENNSYLVANIA



IN RE: RELOCATION OF MAGISTERIAL              :   NO. 400
DISTRICT 11-1-02 WITHIN THE                   :
ELEVENTH JUDICIAL DISTRICT OF THE             :   MAGISTERIAL RULES DOCKET
COMMONWEALTH OF PENNSYLVANIA                  :



                                            ORDER



PER CURIAM

       AND NOW, this 12th day of July 2016, upon consideration of the Petition for

Relocation of Magisterial District 11-1-02 of the Eleventh Judicial District (Luzerne

County) of the Commonwealth of Pennsylvania, it is hereby ORDERED AND

DECREED that the Petition, which provides for the relocation of Magisterial District 11-

1-02 within Luzerne County, outside of the boundaries of the magisterial district from

which the judge is elected, to be effective immediately, is granted.


       Said Magisterial District shall be located within the boundaries of Magisterial

District 11-1-01 within Luzerne County.